Exhibit 10.4

SECOND AMENDED AND RESTATED

MANITEX INTERNATIONAL, INC.

2004 EQUITY INCENTIVE PLAN

Section 1. Purpose

The purpose of the Second Amended and Restated Manitex International, Inc. 2004
Equity Incentive Plan (the “Plan”) is to promote the best interests of Manitex
International, Inc. (together with any successor thereto, the “Company”) and its
shareholders by providing Employees and non-employee directors of the Company
and its Affiliates (as defined below) with an opportunity to acquire a
proprietary interest in the Company. It is intended that the Plan will promote
continuity of management and increased incentive and personal interest in the
welfare of the Company by those Employees who are primarily responsible for
shaping and carrying out the long-range plans of the Company and securing the
Company’s continued growth and financial success. In addition, by encouraging
stock ownership by directors who are not employees of the Company or its
Affiliates, the Company seeks to attract and retain on its Board of Directors
persons of exceptional competence and to provide a further incentive to serve as
a director of the Company.

Section 2. Definitions

As used in the Plan, the following terms shall have the respective meanings set
forth below:

(a) “409A Subsidiary” shall mean any entity that is controlled by the Company
within the meaning of Treasury Regulation Section 1.414(c)-2(b)(2)(i), except
that the phrase “at least 50 percent” shall be used in place of “at least 80
percent”, provided that the phrase “at least 20 percent” may be used in place of
“at least 80 percent” with respect to grants of Options or Stock Appreciation
Rights made to eligible individuals based on legitimate business criteria of the
Company within the meaning of Code Section 409A.

(b) “Affiliate” shall mean any entity that, directly or through one or more
intermediaries, is controlled by, controls, or is under common control with, the
Company.

(c) “Award” shall mean any Share, Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Performance Share or Performance Unit granted
under the Plan.

(d) “Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award granted under the Plan.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated thereunder. Any reference to a specific
provision of the Code shall also be deemed a reference to any successor
provision thereto.



--------------------------------------------------------------------------------

(f) “Commission” shall mean the United States Securities and Exchange Commission
or any successor agency.

(g) “Committee” shall mean a committee of the Board of Directors of the Company
designated by such Board to administer the Plan and comprised solely of not less
than two directors, each of whom will be a “non-employee director” within the
meaning of Rule 16b-3 and each of whom will be an “outside director” within the
meaning of Section 162(m)(4)(C) of the Code; provided that the mere fact that
the Committee shall fail to qualify under the foregoing requirements shall not
invalidate any Award made by the Committee that is otherwise validly made under
the Plan, unless the Committee is aware at the time of the Award’s grant of the
Committee’s failure to so qualify.

(h) “Dividend Equivalent” shall mean a right, granted to a Participating
Employee or a Non-Employee Director under the Plan, to receive cash equal to the
cash dividends paid with respect to a specified number of Shares. Dividend
Equivalents shall not be deemed to be Awards under the Plan.

(i) “Employee” shall mean any employee of the Company or any of its Affiliates
or subsidiaries, including a 409A Subsidiary.

(j) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(k) “Excluded Items” shall mean any items which the Committee determines shall
be excluded in fixing Performance Goals, including, without limitation, any
gains or losses from discontinued operations, any extraordinary gains or losses
and the effects of accounting changes.

(l) “Fair Market Value” shall mean, with respect to a share of Stock, (i) if the
Stock is readily tradable on one or more established stock exchanges or national
market systems, including, without limitation, the American Stock Exchange, The
NASDAQ Global Select Market, The NASDAQ Global Market or The NASDAQ Capital
Market of The NASDAQ Stock Market, or the New York Stock Exchange, its Fair
Market Value shall be the closing sales price for such Stock (or the closing
bid, if no sales were reported) as quoted on the principal exchange or system on
which the Stock is listed on the date of determination (or, if no closing sales
price or closing bid was reported on that date, as applicable, on the last
trading date such closing sales price or closing bid was reported), as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable; or (ii) if the Stock is regularly quoted on an automated quotation
system (including the OTC Bulletin Board) or by a recognized securities dealer,
its Fair Market Value shall be the closing sales price for such stock as quoted
on such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of a share of Stock shall
be the mean between the high bid and low asked prices for the Stock on the date
of determination (or, if no such prices were reported on that date, on the last
date such prices were reported), as reported in The Wall Street Journal or such
other source as the Administrator deems reliable; or (iii) in the absence of an
established market for the Stock of the type described in (i) and (ii), above,
the Fair Market Value shall be determined by the Administrator in good faith by
reasonable application of a reasonable valuation method and in accordance with
Section 409A of the Code and the regulations promulgated thereunder as in effect
from time to time.

 

2



--------------------------------------------------------------------------------

(m) “Incentive Stock Option” shall mean an option granted under Section 6(b) of
the Plan that meets the requirements of Section 422 of the Code.

(n) “Non-Employee Director” shall mean a director of the Company or any
Affiliate who is not an employee of the Company or any Affiliate.

(o) “Non-Qualified Stock Option” shall mean an option granted under Section 6(b)
of the Plan that is not intended to be an Incentive Stock Option.

(p) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

(q) “Participating Employee” shall mean a Employee designated by the Committee
to be granted an Award under the Plan.

(r) “Performance Goals” shall mean each of, or a combination of one or more of,
the following (in all cases after excluding the impact of applicable Excluded
Items):

(i)      Return on equity;

(ii)     Return on investment;

(iii)    Return on net assets;

(iv)    Return on revenues;

(v)     Operating income;

(vi)    Pre-tax profits;

(vii)   Net income;

(viii)  Net income per Share;

(ix)    Working capital as a percent of net revenues;

(x)     Net cash provided by operating activities;

(xi)    Market price per Share;

(xii)   Total shareholder return;

 

3



--------------------------------------------------------------------------------

(xiii)   Key operational measures, which shall be deemed to include new customer
origination, customer penetration, customer satisfaction, employee safety,
market share, plant utilization, cost containment, and cost structure reduction.

(xiv)   Cash flow or cash flow per share;

(xv)    Reserve value or reserve value per share;

(xvi)   Net asset value or net asset value per share;

(xvii)  Production volumes; and

(xviii) Product and technology developments and improvements.

measured in each case for the Performance Period (aa) for the Company on a
consolidated basis, (bb) for any one or more Affiliates or divisions of the
Company, where appropriate, and/or (cc) for any other business unit or units of
the Company or any Affiliate, where appropriate, as defined by the Committee at
the time of selection; provided that it shall only be appropriate to measure net
earnings per Share and market price per Share on a consolidated basis.

(s) “Performance Period” shall mean, in relation to Performance Shares or
Performance Units, any period for which a Performance Goal or Goals have been
established; provided, however, that such period shall not be less than one
year.

(t) “Performance Share” shall mean any right granted under Section 6(f) of the
Plan that will be paid out in cash, as a Share (which, in specified
circumstances, may be a Share of Restricted Stock) or as a Restricted Stock
Unit, which right is contingent on the achievement of one or more Performance
Goals during a specified Performance Period.

(u) “Performance Unit” shall mean any right granted under Section 6(f) of the
Plan to receive a designated dollar value amount in cash, Shares (which, in
specified circumstances, may be a designated dollar value amount of Shares of
Restricted Stock) or Restricted Stock Units, which right is contingent on the
achievement of one or more Performance Goals during a specified Performance
Period.

(v) “Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, or government or
political subdivision thereof.

(w) “Released Securities” shall mean Shares of Restricted Stock with respect to
which all applicable restrictions have expired, lapsed, or been waived.

(x) “Restricted Securities” shall mean Awards of Restricted Stock or other
Awards under which issued and outstanding Shares are held subject to certain
restrictions.

 

4



--------------------------------------------------------------------------------

(y) “Restricted Stock” shall mean any Share granted under Section 6(d) of the
Plan or, in specified circumstances, a Share paid in connection with another
Award, with such Share subject to risk of forfeiture and restrictions on
transfer or other restrictions that will lapse upon the achievement of one or
more goals relating to completion of service by the Employee or Non-Employee
Director or the achievement of performance or other objectives, as determined by
the Committee.

(z) “Restricted Stock Unit” shall mean any right to receive Shares in the future
granted under Section 6(e) of the Plan or paid in connection with another Award,
with such right subject to risk of forfeiture and restrictions on transfer or
other restrictions that will lapse upon the achievement of one or more goals
relating to completion of service by the Employee or Non-Employee Director or
the achievement of performance or other objectives, as determined by the
Committee.

(aa) “Rule 16b-3” shall mean Rule 16b-3 as promulgated by the Commission under
the Exchange Act, or any successor rule or regulation thereto.

(bb) “Shares” shall mean shares of common stock of the Company, no par value,
and such other securities or property as may become subject to Awards pursuant
to an adjustment made under Section 4(b) of the Plan.

(cc) “Stock Appreciation Right” shall mean any right granted under Section 6(c)
of the Plan.

Section 3. Administration

The Plan shall be administered by the Committee; provided, however, that if at
any time the Committee shall not be in existence, the functions of the Committee
as specified in the Plan shall be exercised by a committee consisting of those
members of the Board of Directors of the Company who qualify as “non-employee
directors” under Rule 16b-3 and as “outside directors” under
Section 162(m)(4)(C) of the Code. To the extent permitted by applicable law, the
Board of Directors or the Committee may delegate to one or more executive
officers of the Company any or all of the authority and responsibility of the
Committee with respect to the Plan, other than with respect to Persons who are
subject to Section 16 of the Exchange Act. To the extent the Board of Directors
or the Committee has so delegated to one or more executive officers the
authority and responsibility of the Committee, all references to the Committee
herein shall include such officer or officers.

 

5



--------------------------------------------------------------------------------

Subject to the terms of the Plan and without limitation by reason of
enumeration, the Committee shall have full discretionary power and authority to:
(i) designate Participating Employees and select Non-Employee Directors to be
participants under the Plan; (ii) determine the type or types of Awards to be
granted to each Participating Employee and Non-Employee Director under the Plan;
(iii) determine the number of Shares to be covered by (or with respect to which
payments, rights, or other matters are to be calculated in connection with)
Awards granted to Participating Employees or Non-Employee Directors;
(iv) determine the terms and conditions of any Award granted to a Participating
Employee or Non-Employee Director; (v) determine whether, to what extent, and
under what circumstances Awards granted to Participating Employees or
Non-Employee Directors may be settled or exercised in cash, Shares, other
securities, other Awards, or other property, and the method or methods by which
Awards may be settled, exercised, cancelled, forfeited, or suspended;
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other Awards, and other amounts payable with respect to an Award granted
to Participating Employees or Non-Employee Directors under the Plan shall be
deferred either automatically or at the election of the holder thereof or of the
Committee; provided that cash or Shares issuable under Options and Stock
Appreciation Rights shall not be subject to deferral after exercise and all
other deferrals shall be made in a manner consistent with Code Section 409A;
(vii) interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan (including, without limitation, any Award
Agreement); (viii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; (ix) determine the minimum period of service for the
vesting of any Restricted Stock or Restricted Stock Units; and (x) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations, and
other decisions made under or with respect to the Plan or any Award shall be
within the sole discretion of the Committee, may be made at any time, and shall
be final, conclusive, and binding upon all Persons, including the Company, any
Affiliate, any Participating Employee, any Non-Employee Director, any holder or
beneficiary of any Award, any shareholder, and any employee of the Company or of
any Affiliate.

Section 4. Shares Available for Award

(a) Shares Available. Subject to adjustment as provided in Section 4(b):

(i) Number of Shares Available. The number of Shares with respect to which
Awards may be granted under the Plan shall be 500,000 Shares. No Shares shall be
granted to Participating Employees, other than non-employee directors, prior to
January 1, 2006. If, after the effective date of the Plan, any Shares covered by
an Award granted under the Plan, or to which any Award relates, are forfeited or
if an Award otherwise terminates, expires or is cancelled prior to the delivery
of all of the Shares or of other consideration issuable or payable pursuant to
such Award, then the number of Shares counted against the number of Shares
available under the Plan in connection with the grant of such Award, to the
extent of any such forfeiture, termination, expiration or cancellation, shall
again be available for granting of additional Awards under the Plan, including
pursuant to Incentive Stock Options.

(ii) Limitations on Awards to Individual Participants. No Participating Employee
shall be granted, during any calendar year, more than 20,000 Shares, Options for
more than 15,000 Shares, Stock Appreciation Rights with respect to more than
20,000 Shares, more than 20,000 Shares of Restricted Stock, Awards with respect
to more than 10,000 Restricted Stock Units, more than 10,000 Performance Shares
nor more than 10,000 Performance Units (when a Performance Unit is measured in
relation to the Fair Market Value of a Share) under the Plan. In all cases,
determinations under this Section 4(a)(ii) shall be made in a manner that is
consistent with the exemption for performance-based compensation provided by
Section 162(m) of the Code and any regulations promulgated thereunder.

 

6



--------------------------------------------------------------------------------

(iii) Accounting for Awards. The number of Shares covered by an Award under the
Plan, or to which such Award relates, shall be counted on the date of grant of
such Award against the number of Shares available for granting Awards under the
Plan.

(iv) Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant
to an Award may consist, in whole or in part, of authorized and unissued Shares
or of treasury Shares.

(b) Adjustments. If (i) the Company shall at any time be involved in a merger or
other transaction in which Shares are changed or exchanged; (ii) the Company
shall subdivide or combine Shares or the Company shall declare a dividend
payable in Shares, other securities or other property; (iii) the Company shall
effect a cash dividend the amount of which, on a per Share basis, exceeds ten
percent (10%) of the Fair Market Value of a Share at the time the dividend is
declared, or the Company shall effect any other dividend or other distribution
on the Shares in the form of cash, or a repurchase of Shares, that the Board of
Directors of the Company determines by resolution is special or extraordinary in
nature or that is in connection with a transaction that is a recapitalization or
reorganization involving Shares; or (iv) any other event shall occur, which, in
the case of this subsection (iv), in the judgment of the Committee necessitates
an adjustment to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan, then the Committee
shall, in such manner as it may deem equitable, adjust any or all of (i) the
number and type of Shares subject to the Plan and which thereafter may be made
the subject of Awards under the Plan, (ii) the number and type of Shares subject
to the individual participant limits of Section 4(a)(ii), (iii) the number and
type of Shares subject to outstanding Awards, and (iv) the grant, purchase, or
exercise price with respect to any Award to reflect such transaction or event;
or, if deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award in exchange for cancellation of such Award or in lieu of any
or all of the foregoing adjustments; provided, however, in each case, that with
respect to Awards of Incentive Stock Options no such adjustment shall be
authorized to the extent that such authority would cause the Plan to violate
Section 422(b) of the Code; and provided further that, with respect to Awards of
Options or Stock Appreciation Rights that are exempt from Section 409A of the
Code, such adjustment complies with the provisions of Treasury Regulation
Section 1.409A-1(b)(5)(v)(B); and provided further that the number of Shares
subject to any Award payable or denominated in Shares shall always be a whole
number.

Section 5. Eligibility

The Committee may designate any Employee as a Participating Employee. All
Non-Employee Directors shall be eligible to receive, at the discretion of the
Committee, Awards of Shares pursuant to Section 6(a), Non-Qualified Stock
Options pursuant to Section 6(b), Restricted Stock pursuant to Section 6(d) and
Restricted Stock Units pursuant to Section 6(e).

 

7



--------------------------------------------------------------------------------

Section 6. Awards

(a) Share Awards.

(i) Issuance. The Committee may grant Awards of Shares to Employees and
Non-Employee Directors.

(ii) Registration. Any Shares granted under the Plan to a Participating Employee
or Non-Employee Director may be evidenced in such manner as the Committee may
deem appropriate, including, without limitation, book-entry registration or
issuance of a stock certificate or certificates.

(b) Option Awards. The Committee may grant Options to Employees and Non-Employee
Directors with the terms and conditions as set forth below and with such
additional terms and conditions, in either case not inconsistent with the
provisions of the Plan, as the Committee shall determine.

(i) Type of Option. The Committee shall determine whether an Option granted to a
Participating Employee is to be an Incentive Stock Option or Non-Qualified Stock
Option; provided, however, that Incentive Stock Options may be granted only to
Employees of the Company, a parent corporation (within the meaning of Code
Section 424(e)) or a subsidiary corporation (within the meaning of Code
Section 424(f)). All Options granted to Non-Employee Directors shall be
Non-Qualified Stock Options. Non-Qualified Options granted to individuals who
are not employees or Non-Employee Directors of the Company or any 409A
Subsidiary shall be subject to Code Section 409A.

(ii) Exercise Price. The exercise price per Share of an Option granted pursuant
to this Section 6(a) shall be determined by the Committee; provided, however,
that such exercise price shall not be less than 100% of the Fair Market Value of
a Share on the date of grant of such Option.

(iii) Option Term. The term of each Option shall be fixed by the Committee;
provided, however, that in no event shall the term of any Option exceed a period
of ten years from the date of its grant.

(iv) Exercisability and Method of Exercise. An Option shall become exercisable
in such manner and within such period or periods and in such installments or
otherwise as shall be determined by the Committee; provided, however, that no
Option may vest and become exercisable within a period that is less than one
year from the date of grant of such Option (subject to acceleration of vesting,
to the extent permitted by the Committee, in the event of the Participating
Employee’s or Non-Employee Director’s death, disability, retirement or
involuntary termination or in the event of a change in control of the Company
(as defined by the Committee)). The Committee also shall determine the method or
methods by which, and the form or forms, including, without limitation, cash,
Shares, other securities, other Awards, or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the relevant
exercise price, in which payment of the exercise price with respect to any
Option may be made or deemed to have been made.

 

8



--------------------------------------------------------------------------------

(v) Incentive Stock Options. The terms of any Incentive Stock Option granted to
a Employee under the Plan shall comply in all respects with the provisions of
Section 422 of the Code and any regulations promulgated thereunder.
Notwithstanding any provision in the Plan to the contrary, no Incentive Stock
Option may be granted hereunder after the tenth anniversary of the adoption of
the Plan by the Board of Directors.

(c) Stock Appreciation Rights. The Committee may grant Stock Appreciation Rights
to Employees. Non-Employee Directors are not eligible to be granted Stock
Appreciation Rights under the Plan. Stock Appreciation Rights granted to an
Employee who is not an employee of the Company or 409A Subsidiary shall be
subject to Section 409A of the Code. Subject to the terms of the Plan and any
applicable Award Agreement, a Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive, upon exercise thereof,
the excess of (i) the Fair Market Value of one Share on the date of exercise
over (ii) the grant price of the Stock Appreciation Right as specified by the
Committee, which shall not be less than 100% of the Fair Market Value of one
Share on the date of grant of the Stock Appreciation Right. Subject to the terms
of the Plan, the grant price, term, methods of exercise, methods of settlement
(including whether the Participating Employee will be paid in cash, Shares,
other securities, other Awards, or other property, or any combination thereof),
and any other terms and conditions of any Stock Appreciation Right shall be
determined by the Committee. The Committee may impose such conditions or
restrictions on the exercise of any Stock Appreciation Right as it may deem
appropriate.

(d) Restricted Stock Awards.

(i) Issuance. The Committee may grant Awards of Restricted Stock to Employees
and Non-Employee Directors.

(ii) Restrictions. Shares of Restricted Stock granted to Participating Employees
and Non-Employee Directors shall be subject to such restrictions as the
Committee may impose (including, without limitation, any limitation on the right
to vote a Share of Restricted Stock or the right to receive any dividend or
other right or property), which restrictions may lapse separately or in
combination at such time or times, in such installments or otherwise, as the
Committee may deem appropriate.

(iii) Registration. Any Restricted Stock granted under the Plan to a
Participating Employee or Non-Employee Director may be evidenced in such manner
as the Committee may deem appropriate, including, without limitation, book-entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificate is issued in respect of Shares of Restricted Stock granted
under the Plan to a Participating Employee or Non-Employee Director, such
certificate shall be registered in the name of the Participating Employee or
Non-Employee Director and shall bear an appropriate legend (as determined by the
Committee) referring to the terms, conditions, and restrictions applicable to
such Restricted Stock.

 

9



--------------------------------------------------------------------------------

(iv) Payment of Restricted Stock. At the end of the applicable restriction
period relating to Restricted Stock granted to a Participating Employee or
Non-Employee Director, one or more stock certificates for the appropriate number
of Shares, shall be delivered to the Participating Employee or Non-Employee
Director, or, if the Participating Employee or Non-Employee Director received
stock certificates representing the Restricted Stock at the time of grant, the
legends placed on such certificates shall be removed.

(v) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment of a Participating Employee or service as a director
of a Non-Employee Director (as determined under criteria established by the
Committee) for any reason during the applicable restriction period, all Shares
of Restricted Stock still subject to restriction shall be forfeited by the
Participating Employee or Non-Employee Director; provided, however, that the
Committee may, when it finds that a waiver would be in the best interests of the
Company, waive in whole or in part any or all remaining restrictions with
respect to Shares of Restricted Stock held by a Participating Employee or
Non-Employee Director.

(e) Restricted Stock Units.

(i) Issuance. The Committee may grant Awards of Restricted Stock Units to
Employees or Non-Employee Directors.

(ii) Restrictions. Restricted Stock Units granted to Participating Employees or
Non-Employee Directors shall be subject to such restrictions as the Committee
may impose, which restrictions may lapse separately or in combination at such
time or times, in such installments or otherwise, as the Committee may deem
appropriate.

(iii) Payment of Shares. At the end of the applicable restriction period
relating to Restricted Stock Units granted to a Participating Employee or
Non-Employee Director, one or more stock certificates for the number of Shares
equal to the corresponding number of Restricted Stock Units shall be delivered
to the Participating Employee or Non-Employee Director.

(iv) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment of a Participating Employee or service as a director
of a Non-Employee Director (as determined under criteria established by the
Committee) for any reason during the applicable restriction period, all unvested
Restricted Stock Units shall be forfeited by the Participating Employee or
Non-Employee Director; provided, however, that the Committee may, when it finds
that a waiver would be in the best interests of the Company, waive in whole or
in part any or all remaining restrictions with respect to Restricted Stock Units
held by a Participating Employee or Non-Employee Director.

 

10



--------------------------------------------------------------------------------

(f) Performance Shares and Performance Units.

(i) Issuance. The Committee may grant Awards of Performance Shares and/or
Performance Units to Employees. Non-Employee Directors are not eligible to be
granted Performance Shares or Performance Units under the Plan.

(ii) Performance Goals and Other Terms. The Committee shall determine the
Performance Period, the Performance Goal or Goals (and the performance level or
levels related thereto) to be achieved during any Performance Period, the
proportion of payments, if any, to be made for performance between the minimum
and full performance levels for any Performance Goal and, if applicable, the
relative percentage weighting given to each of the selected Performance Goals.
The Committee shall also determine the restrictions applicable to Shares of
Restricted Stock or Restricted Stock Units received upon payment of Performance
Shares or Performance Units if Performance Shares or Performance Units are paid
in such manner, and any other terms, conditions and rights relating to a grant
of Performance Shares or Performance Units. The Committee shall have sole
discretion to choose among the selected Performance Goals set forth in
Section 2(q). Subject to shareholder approval to the extent required to qualify
the Award for the performance-based exemption provided by Section 162(m) of the
Code, the Committee shall have sole discretion to choose Performance Goals in
addition to those set forth in Section 2(q), or alter such Performance Goals.
Notwithstanding the foregoing, in the event the Committee determines it is
advisable to grant Performance Shares or Performance Units which do not qualify
for the performance-based exemption under Section 162(m) of the Code, the
Committee may make such grants without satisfying the requirements thereof.

(iii) No Voting Rights. Participating Employees shall have no voting rights with
respect to Performance Shares or Shares underlying Performance Units held by
them during the applicable Performance Period.

(iv) Payment. As soon as is reasonably practicable following the end of the
applicable Performance Period, and subject to the Committee certifying in
writing as to the satisfaction of the requisite Performance Goal or Goals if
such certification is required in order to qualify the Award for the
performance-based exemption provided by Section 162(m) of the Code, payment of
earned Performance Shares and/or Performance Units shall be made. The Committee,
in its sole discretion, may pay earned Performance Shares and Performance Units
in the form of cash, Shares (which may be Shares of Restricted Stock),
Restricted Stock Units or a combination of cash, Shares (which may be Shares of
Restricted Stock) and/or Restricted Stock Units, which have an aggregate Fair
Market Value equal to the value of the earned Performance Shares and Shares
underlying earned Performance Units at the close of the applicable Performance
Period. Any Shares of Restricted Stock payable in connection with Performance
Shares or Performance Units shall, pending the expiration, lapse, or waiver of
the applicable restrictions, be evidenced in the manner as set forth in
Section 6(d)(iii) hereof.

 

11



--------------------------------------------------------------------------------

(g) General.

(i) No Consideration for Awards. Awards shall be granted to Participating
Employees and Non-Employee Directors for no cash consideration unless otherwise
determined by the Committee.

(ii) Award Agreements. Each Award granted under the Plan shall be evidenced by
an Award Agreement in such form (consistent with the terms of the Plan) as shall
have been approved by the Committee.

(iii) Awards May Be Granted Separately or Together. Awards to Participating
Employees under the Plan may be granted either alone or in addition to, in
tandem with, or in substitution for any: other Award or any award. granted under
any other plan of the Company or any Affiliate. Awards granted in addition to or
in tandem with other Awards, or in addition to or in tandem with awards granted
under any other plan of the Company or any Affiliate, may be granted either at
the same time as or at a different time from the grant of such other Awards or
awards.

(iv) Forms of Payment Under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise, or payment of an Award to a Participating
Employee or Non-Employee Director may be made in such form or forms as the
Committee shall determine, and may be made in a single payment or transfer, in
installments, or on a deferred basis; provided that deferrals shall not be
permitted with respect to Options and Stock Appreciation Rights; and further
provided that any such deferrals shall be made in a manner that complies with
Section 409A of the Code, in each case in accordance with rules and procedures
established by the Committee. Such rules and procedures may include, without
limitation, provisions for the payment or crediting of interest on installment
or deferred payments.

 

12



--------------------------------------------------------------------------------

(v) Limits on Transfer of Awards. Except as otherwise provided by the Committee,
no Award (other than Shares and Released Securities), and no right under any
such Award, shall be assignable, alienable, saleable, or transferable by a
Participating Employee or Non-Employee Director otherwise than by will or by the
laws of descent and distribution (or, in the case of an Award of Restricted
Securities, to the Company); provided, however, that a Participating Employee or
Non-Employee Director at the discretion of the Committee may be entitled, in the
manner established by the Committee, to designate a beneficiary or beneficiaries
to exercise his or her rights, and to receive any property distributable, with
respect to any Award upon the death of the Participating Employee or
Non-Employee Director, as the case may be. Each Award, and each right under any
Award, shall be exercisable, during the lifetime of the Participating Employee
or Non-Employee Director, only by such individual or, if permissible under
applicable law, by such individual’s guardian or legal representative. Except as
otherwise provided by the Committee, no Award (other than Shares and Released
Securities), and no right under any such Award, may be pledged, alienated,
attached, or otherwise encumbered, and any purported pledge, alienation,
attachment, or encumbrance thereof shall be void and unenforceable against the
Company or any Affiliate. Notwithstanding any of the foregoing, Incentive Stock
Options shall not be transferable other than by will or the laws of descent and
distribution.

(vi) Term of Awards. Except as otherwise provided in the Plan, the term of each
Award shall be for such period as may be determined by the Committee.

(vii) Share Certificates; Representation. In addition to the restrictions
imposed pursuant to Section 6(d) and Section 6(f) hereof, all certificates for
Shares delivered under the Plan pursuant to any Award or the exercise thereof
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the Commission, any stock exchange or other market upon which
such Shares are then listed or traded, and any applicable federal or state
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions. The
Committee may require each Participating Employee, Non-Employee Director or
other Person who acquires Shares under the Plan by means of an Award originally
made to a Participating Employee or Non-Employee Director to represent to the
Company in writing that such Participating Employee, Non-Employee Director or
other Person is acquiring the Shares without a view to the distribution thereof.

(h) Dividend Equivalents. In addition to Awards granted under the Plan, the
Committee may grant Dividend Equivalents to Participating Employees and
Non-Employee Directors, entitling the Participating Employees and Non-Employee
Directors to receive cash equal to cash dividends paid with respect to a
specified number of Shares. Dividend Equivalents may only be granted in
connection with an Award granted to the Participating Employee or Non-Employee
Director under the Plan. The Committee may provide that Dividend Equivalents
shall be paid or distributed when accrued or shall be deemed to have been
reinvested in such investment vehicles as determined by the Committee, subject
to such restrictions and risks of forfeiture as the Committee may impose.
Notwithstanding the foregoing, Dividend Equivalents granted in connection with
an Option or Stock Appreciation Right that is intended to be exempt from Code
Section 409A shall be set forth in a separate Award Agreement and shall be
payable at such time or times as are permitted by Code Section 409A.

 

13



--------------------------------------------------------------------------------

(i) No Repricing of Options or Stock Appreciation Rights. Except adjustments
made pursuant to Section 4(b) or adjustments made with prior approval of the
Company’s shareholders, and only in the manner that would be permitted by
Section 409A of the Code, the Committee shall not have the authority to effect
(i) the repricing of any outstanding Options or Stock Appreciation Rights under
the Plan or (ii) the modification of an Option or Stock Appreciation Rights or
entering into a transaction or series of transactions which modification or
transaction(s) would be deemed to constitute a repricing of an Option or Stock
Appreciation Right pursuant to Financial Accounting Standards Board
Interpretation No. 44, Accounting for Certain Transactions Involving Stock
Compensation, March 2000, as amended or supplemented from time to time. The
provisions of this Section 6(i) cannot be amended unless the amendment is
approved by the Company’s shareholders. Notwithstanding the foregoing, even with
shareholder approval, for purposes of Code Section 409A, the exercise price of
an Option or the grant price of a Stock Appreciation Right may not be reduced
other than (i) pursuant to Section 4(b) of the Plan, and in accordance with
Section 1.409A-1(b)(5)(v)(B) of the Treasury Regulations, or (ii) in connection
with a transaction which is considered the grant of a new award for purposes of
Section 409A of the Code, provided that the new exercise price or grant price is
not less than Fair Market Value of a Share on the new grant date.

Section 7. Amendment and Termination of the Plan; Correction of Defects and
Omissions; Issuance or Assumption; Amendment, Modification or Cancellation of
Awards

(a) Amendments to and Termination of the Plan. Except as otherwise provided
herein, the Board of Directors of the Company or the Committee may at any time
amend, alter, suspend, discontinue, or terminate the Plan; provided, however,
that shareholder approval of any amendment of the Plan shall also be obtained
(i) if such amendment (A) increases the number of Shares with respect to which
Awards may be granted under the Plan (other than increases related to
adjustments made as provided in Section 4(b) hereof), (B) expands the class of
persons eligible to participate under the Plan or (C) otherwise increases in any
material respect the benefits payable under the Plan; or (ii) if otherwise
required by (A) the Code or any rules promulgated thereunder (in order to allow
for Incentive Stock Options to be granted under the Plan) or to qualify Awards
under the Plan as performance-based compensation under Section 162(m) of the
Code, or (B) the listing requirements of NASDAQ or any other principal
securities exchange or market on which the Shares are then traded (in order to
maintain the listing of the Shares thereon). Termination of the Plan shall not
affect the rights of Participating Employees or Non-Employee Directors with
respect to Awards previously granted to them, and all unexpired Awards shall
continue in force and effect after termination of the Plan except as they may
lapse or be terminated by their own terms and conditions.

(b) Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission, or reconcile any inconsistency in the
Plan, any Award or any Award Agreement in the manner and to the extent it shall
deem desirable to carry the Plan into effect.

(c) Issuance or Assumption. Notwithstanding any other provision of this Plan,
and without affecting the number of Shares otherwise reserved or available under
this Plan, in connection with any merger, consolidation, acquisition of property
or stock, or reorganization, the Committee may authorize the assumption of
awards under this Plan, or the issuance of awards in replacement of awards
granted by the entity being merged, consolidated or acquired, upon such terms
and conditions as it may deem appropriate.

 

14



--------------------------------------------------------------------------------

(d) Amendment, Modification or Cancellation of Awards. Except as provided in
Section 6(i) and subject to the requirements of the Plan, the Board of Directors
of the Company or the Committee may modify, amend or cancel any Award; or waive
any restrictions or conditions applicable to any Award or the exercise of the
Award, provided that any modification or amendment that materially diminishes
the rights of the Participating Employee or Non-Employee Director, or the
cancellation of the Award, shall be effective only if agreed to by the
Participating Employee or Non-Employee Director or any other person(s) as may
then have an interest in the Award, but the Board of Directors of the Company or
the Committee need not obtain Participating Employee or Non-Employee Director
(or other interested party) consent for the adjustment or cancellation of an
Award pursuant to the provisions of Section 4(b) or the modification of an Award
to the extent deemed necessary to comply with any applicable law, the listing
requirements of any principal securities exchange or market on which the Shares
are then traded, or to preserve favorable accounting or tax treatment of any
Award for the Company. Notwithstanding the foregoing, unless determined
otherwise by the Board of Directors of the Company or the Committee, any such
amendment shall be made in a manner that will enable an Award intended to be
exempt from Code Section 409A to continue to be so exempt, or to enable an Award
intended to comply with Code Section 409A to continue to so comply.

Section 8. General Provisions

(a) No Rights to Awards. No Employee, Participating Employee, Non-Employee
Director or other Person shall have any claim to be granted any Award under the
Plan, and there is no obligation for uniformity of treatment of Employees,
Participating Employees, Non-Employee Directors or holders or beneficiaries of
Awards under the Plan. The terms and conditions of Awards need not be the same
with respect to each Participating Employee or Non-Employee Director.

(b) Regulations and Other Approvals.

(i) The obligation of the Company to sell or deliver Shares with respect to any
Award granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws and the
applicable laws, rules and regulations of non-U.S. jurisdictions, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

 

15



--------------------------------------------------------------------------------

(ii) Each Award is subject to the requirement that, if at any time the Committee
determines, in its absolute discretion, that the listing, registration or
qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law or any applicable law,
rule or regulation of a non-U.S. jurisdiction, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the grant of an Award or the issuance of Shares, no such Award
shall be granted or payment made or Shares issued, in whole or in part, unless
listing, registration, qualification, consent or approval has been effected or
obtained free of any conditions not acceptable to the Committee.

(iii) In the event that the disposition of a Share acquired pursuant to the Plan
is not covered by a then current registration statement under the Securities Act
of 1933, as amended from time to time (the “Securities Act”) and is not
otherwise exempt from such registration, such Share shall be restricted against
transfer to the extent required by the Securities Act or regulations thereunder,
and the Company may require any individual receiving a Share pursuant to the
Plan, as a condition precedent to receipt of such Share, to represent to the
Company in writing that the Share acquired by such individual is acquired for
investment only and not with a view to distribution.

(iv) The Company may require an individual receiving a Share pursuant to the
Plan, as a condition precedent to receipt of such Share, to enter into a
stockholder agreement or “lock-up” agreement in such form as the Company shall
determine is necessary or desirable to further the Company’s interests.

(c) Withholding. No later than the date as of which tax withholding is first
required with respect to any Award under the Plan, the Participating Employee
shall pay to the Company, or make arrangements satisfactory to the Company
regarding the payment of, any federal, state, local or foreign taxes of any kind
required by law to be withheld with respect to such amount. Unless otherwise
determined by the Committee, withholding obligations arising with respect to
Awards to Participating Employees under the Plan may be settled with Shares
(other than Restricted Securities), including Shares that are part of, or are
received upon exercise of, the Award that gives rise to the withholding
requirement. The obligations of the Company under the Plan shall be conditional
on such payment or arrangements, and the Company and any Affiliate shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Participating Employee. The Committee may establish
such procedures as it deems appropriate for the settling of withholding
obligations with Shares, including, without limitation, the establishment of
such procedures as may be necessary to satisfy the requirements of Rule 16b-3.

(d) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other or additional compensation arrangements, and such arrangements may be
either generally applicable or applicable only in specific cases.

 

16



--------------------------------------------------------------------------------

(e) Rights and Status of Recipients of Awards. The grant of an Award shall not
be construed as giving a Participating Employee the right to be retained in the
employ of the Company or any Affiliate. Further, the Company or any Affiliate
may at any time dismiss a Participating Employee from employment, free from any
liability, or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award Agreement. The grant of an Award to a Non-Employee
Director pursuant to Section 6 of the Plan shall confer no right on such
Non-Employee Director to continue as a director of the Company or any Affiliate.
Except for rights accorded under the Plan and under any applicable Award
Agreement, Participating Employees and Non-Employee Directors shall have no
rights as holders of Shares as a result of the granting of Awards hereunder.

(f) No Compensation for Benefit Plans. No Award payable under this Plan shall be
deemed salary or compensation for the purpose of computing benefits under any
benefit plan or other arrangement of the Company or any Affiliate for the
benefit of its employees or directors unless the Company or appropriate
Affiliate shall determine otherwise.

(g) Approval of Material Terms of Performance Goals. Notwithstanding anything
herein to the contrary, if so determined by the Board of Directors, the Plan
provisions specifying the material terms of the Plan’s performance goals (within
the meaning of Code Section 162(m)) shall be submitted to the shareholders of
the Company for re-approval no later than the first shareholder meeting that
occurs in the fifth year following the year in which shareholders previously
approved such Plan provisions.

(h) Unfunded Status of the Plan. Unless otherwise determined by the Committee,
the Plan shall be unfunded and shall not create (or be construed to create) a
trust or a separate fund or funds. The Plan shall not establish any fiduciary
relationship between the Company and any Participating Employee, Non-Employee
Director or other Person. To the extent any Person holds any right by virtue of
a grant under the Plan, such right (unless otherwise determined by the
Committee) shall be no greater than the right of a general unsecured creditor of
the Company.

(i) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the internal laws of the State of Illinois, without reference to conflict
of law principles thereof, and applicable federal law.

(j) Severability. If any provision of the Plan or any Award Agreement or any
Award is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction, or as to any Person or Award, or would disqualify the Plan, any
Award Agreement or any Award under any law deemed applicable by the Committee,
such provision shall be construed or deemed amended to conform to applicable
laws, or if it cannot be so construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan, any
Award Agreement or the Award, such provision shall be stricken as to such
jurisdiction, Person, or Award, and the remainder of the Plan, any such Award
Agreement and any such Award shall remain in full force and effect.

 

17



--------------------------------------------------------------------------------

(k) No Fractional Shares. No fractional Shares or other securities shall be
issued or delivered pursuant to the Plan, any Award Agreement or any Award, and
the Committee shall determine (except as otherwise provided in the Plan) whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or other securities, or whether such fractional Shares
or other securities or any rights thereto shall be canceled, terminated, or
otherwise eliminated.

(l) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(m) No Guarantee of Tax Treatment. Notwithstanding any provision of the Plan,
the Company does not guarantee to any Participating Employee or Non-Employee
Director or any other Person with an interest in an Award that (i) any Award
intended to be exempt from Code Section 409A shall be so exempt, (ii) any Award
intended to comply with Code Section 409A or Code Section 422 shall so comply,
(iii) any Award shall otherwise receive a specific tax treatment under any other
applicable tax law, nor in any such case will the Company or any Affiliate
indemnify, defend or hold harmless any individual with respect to the tax
consequences of any Award.

Section 9. Effective Date of the Plan

The Plan shall be effective on the day immediately following its approval by the
shareholders of the Company provided that such approval is obtained within
twelve months following the date of adoption of the Plan by the Board of
Directors of the Company.

 

18